Citation Nr: 1737995	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-24 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for depression and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include personality disorder, psychotic disorder, bipolar disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD), claimed as a result of military sexual trauma (MST).  


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from March 1982 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of this claim was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a July 2016 hearing in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2017, the Board remanded this matter to obtain records relating to disability proceedings before the Social Security Administration (SSA), to obtain VA treatment records from the Veteran's treating psychiatrist, and to obtain an addendum medical opinion.  As this development has been completed, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In an October 2007 rating decision, the Veteran was denied service connection for depression and anxiety.  The Veteran did not appeal the decision within a year of being notified of the denial.

2.  Evidence received since the October 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claim for service connection of an acquired psychiatric disorder.  

3.  Resolving all reasonable doubt in her favor, the Veteran's acquired psychiatric disorder is etiologically related to her active duty military service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied the Veteran's claim for service connection for depression and anxiety is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the October 2007 rating decision to reopen the Veteran's claim for service connection for depression and anxiety.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence

The Veteran is seeking to reopen a previously denied claim of service connection for depression and anxiety.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as "existing evidence not previously submitted to agency decision makers."  Material evidence is defined as "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran's claim for service connection for depression and anxiety was denied in an October 2007 rating decision in which the RO determined, in part, that there was no current diagnosis of a disability.  VA has subsequently received longstanding treatment records that include numerous diagnoses for psychiatric disorders.  As this evidence was not considered by the RO in its October 2007 rating decision and raises a reasonable possibility of substantiating her claim, the Board finds that new and material evidence has been submitted sufficient to reopen her claim for service connection for depression and anxiety.

II.  Service Connection - Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



II.  Service Connection - Analysis

Throughout the course of the instant appeal, the Veteran has cited various experiences and stressors during her active duty service that she alleges have caused her current psychological symptoms.  In her October 2010 claim, the Veteran reported that she experienced depression and anxiety in addition to panic attacks and hallucinations.  She testified at the hearing that she attempted suicide while serving on active duty in Germany after experiencing abuse by her ex-husband and military sexual trauma from a fellow service member.  The Veteran explained that she also experienced symptoms of depression while serving on active duty and has continued to struggle with mental health symptoms since she was discharged for a personality disorder.  

Although the Veteran has been largely consistent in her contentions in her appellate filings, the Board notes that the Veteran's treatment notes include several inconsistent statements regarding the Veteran's psychological treatment history.  For instance, a VA treatment note from June 2006 indicated that the Veteran had mild situational depression due to her recent diagnosis of Hepatitis C, but had no history of psychiatric illness, whereas a treatment note from November of that year indicated the Veteran had a history of anxiety attacks, without any attacks in several years.  A May 2010 VA treatment note also includes a report by the Veteran that her symptoms began in 2000 following a year in which four of her family members passed away.  However, other treatment records from this period include contradictory reports of medical history, including the Veteran's June 2007 report to her treating clinician of two psychiatric admissions for suicide attempts during her active duty service.  

Notwithstanding these inconsistent statements, the Board notes that the Veteran's service treatment records at least partially corroborate her hearing testimony and many of the statements she has made to VA in the course of the instant appeal.  As she suggested in a July 2012 lay statement, the Veteran's service treatment records confirm that she did receive treatment in May 1987 for right side neck pain and split lips after being assaulted and strangled by her husband.  Although the Veteran's personnel records do not include a complete copy of the Veteran's in-service treatment despite requests for these records by VA, they do note that she received treatment while serving on active duty after a May 1987 suicide attempt.  These records also confirm that the Veteran ultimately received an honorable discharge due to a personality disorder.  Also appearing in the record is an August 2013 lay statement by the Veteran's fellow service member in which the Veteran's colleague reported recalling an instance where the Veteran's husband had fought with the Veteran, leading the Veteran to wear a neck brace.  This colleague also reported that the Veteran was "constantly disrespected" and harassed by a First Sergeant.  

The Board notes that both the Veteran and her fellow service member are competent to report these personally observable psychological symptoms and the injuries she sustained after the Veteran's in-service abuse.  The Board is also convinced as to the sincerity of each of these individuals and has no reason to doubt the credibility of their statements.  However, there is no evidence that either possesses the specific knowledge, training, or expertise to opine on the medically complex question of a causal link between the Veteran's current psychological symptoms and her in-service trauma and suicide attempt.

To evaluate the Veteran's claim, she was afforded a VA examination in March 2012.  The psychologist who completed this examination indicated that the Veteran's anxiety and psychotic symptoms were better characterized by a diagnosis of psychotic disorder, not otherwise specified, rather than dependent personality disorder.  The examiner stated further that she could not resolve whether the Veteran's in-service diagnosis of dependent personality disorder was a correct diagnosis without resorting to mere speculation.  However, this clinician also noted that the current diagnosis of psychotic disorder and the in-service diagnosis of a personality disorder were separate and distinct diagnoses, as one is characterized by psychotic symptomatology and the other is characterized by a specific pattern of behavioral and cognitive traits.  This clinician ultimately opined that the claimed psychological condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The Board ultimately finds this March 2012 opinion to be wanting.  Specifically, the Board agrees with the Veteran that there is a contradiction between this examiner's statements that she could not resolve whether the Veteran's in-service diagnosis of a personality disorder, which she indicated was better characterized as psychotic disorder at the time of the examination, was the correct diagnosis and that it was less likely than not that any current psychological disorder was incurred in or caused by service.  

In accordance with the Board's January 2017 remand directives, the RO secured an addendum opinion regarding the etiology of the Veteran's current acquired psychological disorder.  Although the clinician who provided this opinion did not personally examine the Veteran, he stated that he had reviewed the Veteran's claims folder.  However, the Board notes that the opinion this clinician provided was somewhat conclusory and vague in nature.  This VA psychologist reported that the record documented the existence of bipolar I disorder that reflected the likelihood of a hereditary predisposition, suggesting that that the Veteran's military service did not cause or aggravate this mental condition.  Notably, this clinician provided no support for the implicit assumption that a hereditary predisposition could not be aggravated by service and did not mention the documentation of the Veteran's in-service assault and suicide attempt.  Moreover, notwithstanding this statement, this examiner also indicated that it would require speculation to differentiate as to whether the Veteran had a mental disorder that was more likely than not, at least as likely as not, or unlikely to have been caused or aggravated by her active military service.  

Although the VA psychologists who provided these opinions are competent to provide opinions regarding the etiology of any current psychological diagnosis, the Board finds the internal contradictions and conclusory nature of their reports to reduce the probative weight that may be given to either of these opinions.  

Fortunately, the record also contains opinions by the Veteran's treating psychiatrists regarding the nature of her current psychological disability.  Specifically, the record contains a March 2013 treatment note with Dr. I.M.J.  After reporting what appears to be a fairly detailed medical history, including the Veteran's verified in-service suicide attempt, Dr. I.M.J. diagnosed the Veteran with bipolar disorder, major depression, generalized anxiety disorder, and psychosis, not otherwise specified.  This psychiatrist ultimately opined that it was "most likely than not that the current psychiatric symptoms are directly related to [the Veteran's] tour of duty in the military."  

The record also contains an April 2015 letter submitted by Dr. H.V., another of the Veteran's treating psychiatrists.  In this correspondence, Dr. H.V. noted that the Veteran was a patient of hers and had been diagnosed with PTSD, generalized anxiety disorder, and mood disorder, not otherwise specified.  She then recounted the Veteran's psychological history, including her verified in-service physical assault and treatment for a suicide attempt.  This clinician also indicated that the Veteran's active duty job performance began to decline secondary to symptoms of anxiety, depression, and PTSD.  Finally, Dr. H.V. indicated that the Veteran has continued to present impairing psychological symptoms since service.  

The record indicates that both Dr. H.V. and Dr. I.M.J. have longstanding treating relationships with the Veteran and have examined her on numerous occasions.  The Board also notes that the in-service physical assault and May 1987 suicide attempt are verified by the Veteran's contemporaneous service personnel records.  Although Drs. H.V. and I.M.J. did not provide extremely detailed support for their opinions, their opinions appear at least to be consistent with the overall record and each of these clinicians is competent to provide opinion regarding the course and onset of the Veteran's current psychiatric disability.  

As indicated above, the Board is convinced that there is competent medical evidence of a current disability of an acquired psychiatric disorder.  There is also competent and probative evidence of an in-service event or illness, to include the May 1987 assault by the Veteran's husband and her subsequent in-service suicide attempt.  The Board also finds that the negative nexus opinions provided by the VA clinicians in this case and the positive opinions and correspondence provided by the Veteran's treating psychiatrists are at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that the criteria for service connection of an acquired psychiatric disorder have been met.  Her claim for service connection is granted. 

ORDER

New and material evidence having been received, the petition to reopen entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


